                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 ABDUL MALIK SISCO,

                       Plaintiff,
                                                            CIVIL ACTION
            v.                                              NO. 19-02715


 MIDLAND FUNDING, LLC, et al.,

                       Defendants.


PAPPERT, J.                                                              January 15, 2020

                                    MEMORANDUM
       Abdul Malik Sisco, proceeding pro se, sued Midland Funding LLC, Midland

Credit Management, Inc., and Encore Capital Group, Inc. The Court dismissed Sisco’s

complaint without prejudice and gave him until mid-September to file an amended

complaint. See (Dismissal Order, ECF No. 8). A month after that deadline came and

went, the Court ordered Sisco to file his amended complaint by early November or his

case may be dismissed for failure to prosecute. See (First Warning Order, ECF No. 10).

When Sisco missed that deadline too, the Court again ordered Sisco to submit his

amended complaint by a set deadline. See (Second Warning Order, ECF No. 11).

Despite three deadlines and two warnings that his case may be dismissed for failure to

prosecute, Sisco still has not amended his complaint. Given this silence and after

considering the factors from Poulis v. State Farm Fire and Casualty Co., 747 F.2d 863

(3d Cir. 1984), the Court dismisses the case for failure to prosecute.




                                             1
                                             I
       Federal Rule of Civil Procedure 41(b) permits a court to dismiss a suit for failure

to prosecute. District courts also have inherent power to dismiss a case sua sponte for

failure to prosecute. See Link v. Wabash R.R. Co., 370 U.S. 626, 630–32 (1962).

       Before dismissing a case for failure to prosecute or to comply with a court order,

a court must consider six factors: “(1) the extent of the party’s personal responsibility”

for the conduct justifying dismissal; “(2) the prejudice to the adversary caused by the

[conduct at issue]”; (3) the party’s “history of dilatoriness”; (4) whether the conduct “was

willful or in bad faith; (5) the effectiveness of sanctions other than dismissal, which

entails an analysis of alternative sanctions; and (6) the meritoriousness of the claim or

defense.” Hildebrand v. Allegheny County, 923 F.3d 128, 132 (3d Cir. 2019) (quoting

Poulis, 747 F.2d at 868).

       No one factor is dispositive; nor is there a “magic formula” or “mechanical

calculation” when analyzing these factors. Briscoe v. Klaus, 538 F.3d 252, 263 (3d Cir.

2008). That said, “[t]he record must support the District Court’s findings.” Hildebrand,

923 F.3d at 132. The court must also remember that “dismissals with prejudice or

defaults are drastic sanctions” and “must be a sanction of last, not first, resort.” Id.

(quoting Poulis, 747 F.2d at 867, 869).

                                             II
       Dismissal is warranted here. As a pro se litigant, Sisco is personally responsible

for his failure to respond to the law firm’s motion and comply with the Court’s orders,

which were successfully delivered to Sisco’s physical and email addresses. See Emerson

v. Thiel College, 296 F.3d 184, 190 (3d Cir. 2002). And as Sisco is not incarcerated,




                                             2
difficulties associated with prison life cannot explain his noncompliance with the

Court’s orders. Cf. Briscoe, 538 F.3d at 259. The first factor thus favors dismissal.

       The second factor—prejudice to the Defendants—is neutral. Although the

specter of a lawsuit hanging over their heads may not be ideal, this case (lacking an

operative complaint) poses no real threat to the Defendants. And the delay in

proceedings has yet to reach the point at which preservation of evidence or potential

witnesses’ memories are at risk.

       The third and fourth factors counsel for dismissal. Though only about five

months have passed since the Court dismissed Sisco’s complaint, Sisco has missed

three deadlines and ignored three Court orders. This history suggests that Sisco has no

intention of prosecuting this case.

       The final two factors point in the same direction. Given that Sisco has no

complaint pending and is pro se, monetary or evidentiary sanctions would be

ineffectual. See Emerson, 296 F.3d at 191. And as the Court has explained, Sisco’s

claims lack merit. See generally (Dismissal Order).

       In sum, the Poulis factors weighs in favor of dismissal. The Court therefore

dismisses the case with prejudice for failure to prosecute.

       An appropriate order follows.




                                                BY THE COURT:


                                                /s/ Gerald J. Pappert
                                                GERALD J. PAPPERT, J.




                                            3
